Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                October 14, 2020

The Court of Appeals hereby passes the following order:

A21D0074. WILLIAM MITCHELL v. THE STATE.

      William Mitchell filed this application for discretionary review of the trial
court’s order dismissing his “motion for time served and correct computation report.”
Although the application includes a copy of the order sought to be appealed, it does
not contain a stamped “filed” copy of the order as required by Court of Appeals Rule
31 (c), and without it, we are unable to ascertain whether the filing is timely. On
September 25, 2020, this Court ordered Mitchell to supplement his application with
a stamped “filed” copy of the order sought to be appealed within 10 days or the
application would be dismissed. No stamped “filed” order has been filed within the
time allowed. Therefore, this application is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        10/14/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.